Citation Nr: 1430733	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  10-26 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to a compensable disability rating for the service-connected bilateral hearing loss disability.

2.  Entitlement to an initial compensable evaluation for the service-connected right eye corneal scarring.

3.  Entitlement to service connection for claimed left shoulder impingement syndrome.

4.  Entitlement to service connection for claimed left foot disorder.  

5.  Entitlement to service connection for claimed degenerative joint disease of the left knee.  

6.  Entitlement to service connection for claimed the left leg disorder.  

7.  Entitlement to service connection for a claimed right wrist sprain.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1977 to September 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2009 by the RO.

A review of the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal with the exception of the May 2014 appeal brief.

The issues of a compensable rating for the service-connected bilateral hearing loss disability and service connection for the claimed left leg and for foot disorders and right wrist sprain are being remanded to the Agency of Original Jurisdiction (AOJ).  



FINDINGS OF FACT

1.  The service-connected right eye corneal scarring is not shown to productive of active pathology or any impairment of visual acuity.

2.  The currently demonstrated left shoulder impingement syndrome is not shown to be due to an event or incident of the Veteran's active service.

3.  The currently demonstrated degenerative joint disease of the left knee is not shown to be due to an event or incident of the Veteran's active service.



CONCLUSIONS OF LAW

1.  The criteria the assignment of a compensable evaluation for the service-connected right eye corneal scarring have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.84 (2008), 4.7, 4.79 including Diagnostic Codes 6099-6018 (2013).

2.  The Veteran's disability manifested by left shoulder impingement syndrome is not due to disease or injury that was incurred in or aggravated by service; nor may any arthritis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

3.  The Veteran's left knee disability manifested by degenerative joint disease is not due to disease or injury that was incurred in or aggravated by service; nor may any arthritis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Here, the Veteran was sent a letter in March 2009 that fully addressed all VCAA notice elements for the service connection claims.  The Veteran's claim for a compensable rating for the service-connected eye disability arises from an appeal of the initial evaluation following the grant of service connection.  

The Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial. Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Therefore, no further notice is needed under VCAA.

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished. See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment dated through July 2013.  The Veteran has also been afforded a VA examination in October 2009.  The VA examination is based on a review of the Veteran's claim file and his reported history.

The Board has carefully reviewed the Veteran's statements and the medical evidence of record, and concludes that no available outstanding evidence has been identified.  

For these reasons, no further assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  38 C.F.R. § 3.159(c).


Service connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even in cases where the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  

When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

In the present case, there is no showing of arthritis of the left shoulder or left knee within one year of discharge from active service.  Accordingly, a presumption of service connection for arthritis is not warranted pursuant to the provisions of 38 C.F.R. § 3.309(a).

The service treatment records show complaints referable to the left shoulder, left leg, left foot, and left knee. 

In April 1978, a service treatment record noted that the Veteran had sustained a soft tissue contusion of the left thigh.  

In May 1978, during service, the Veteran was treated for a sprain of the right wrist.  

In November 1978, the Veteran was seen in podiatry for a large protuberance on the proximal end of the left fifth metatarsal shaft.  

In October 1978, during service, the Veteran was noted to have a left knee abrasion.  

A July 1979 service treatment record noted the presence of a hard mass and pain at the junction of the left fifth metatarsal and cuboid.  The Veteran had full range of motion with crepitus.  The X-ray studies were within normal limits.  

A note in November 1979 indicated that the Veteran had gotten into a fight and fallen on his left shoulder.  The assessment was that of a contused shoulder, and he was returned to full duty.

At the August 1981 service discharge examination, the Veteran's lower and upper extremities and feet were reported to be normal.

The Veteran was afforded a VA examination in October 2009.  He reported that his left shoulder, left foot and left knee pain began in service.  He was noted to be nonspecific about the onset, but eventually related the symptoms to falling into a hole.  He denied having any fractures or dislocations in service.  

The Veteran described having difficulty with overhead activity and sleeping due to his left shoulder.  He had significant stiffness in all of his joints and denied having any injuries to his joints after service.

On examination, the Veteran could only extend his knees to 40 degrees and could flex them to 80 degrees, bilaterally.  The examiner noted that the Veteran was unable or unwilling to perform range of motion for the knees or remove his knee braces.  

On examination, the Veteran performed left shoulder abduction to 60 degrees and forward flexion to 40 degrees.  He was unable or unwilling to repetitively perform range of motion of the left shoulder.  The examiner noted it was tender to palpation.  A positive impingement in the left shoulder was noted.

The X-ray studies of the knees revealed mild patellar spurring, but were otherwise normal.  The X-ray studies of the shoulder revealed degenerative joint disease of the AC joint, but were otherwise normal.   

The VA examiner diagnosed mild degenerative joint disease of the knees, mild degenerative joint disease of the feet with calcaneal spurring, and left shoulder impingement syndrome. 

The October 2009 VA examiner opined that the Veteran's left knee  and left shoulder disorders were not a result of his active service.  He stated that there were no injuries or diagnoses obtained during service that would lead to chronic injuries.  He noted that any strain, sprain and spasm of soft tissue were self-limiting and lessened when activity decreased and normalized.  

The VA examiner further noted that the Veteran did not have injuries such as a fracture or dislocation that predisposed him to degenerative joint disease.  It was his opinion that the gradual wear and tear over the previous 25 years since discharge had led to the Veteran's degenerative joint disease. 

The Board finds that the October 2009 VA examiner's opinion is of substantial probative value in this case.  The opinion is based on an accurate review of the record and is well explained in addressing the facts presented in this case.  The Veteran's assertions are outweighed by the medical opinion.  

Hence, the preponderance of the evidence is against the claims of service connection for the left knee and shoulder disorders.  

The upper and lower extremities and feet were each evaluated as being normal on examination at the time of his discharge from service.  The record clearly supports  the October 2009 VA examiner opinion that that Veteran's service complaints were more consistent with soft tissue injuries that were self-limiting and had resolved over time.

As a result, the Board must base its decision on the well supported and reasoned medical opinion that it was less likely than not that the left shoulder impingement and degenerative joint disease of the left knee were related to any documented event or incident of the Veteran's service.  

Accordingly, on this record, these claims of service connection must be denied.  See 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.


Increased Rating

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. Id.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  In this case, the disability has not significantly changed and a uniform evaluation is warranted.

The Board notes the criteria for rating eye disabilities were revised effective on December 10, 2008. 73 Fed. Reg. 66,543 (Nov. 10, 2009).  These revised criteria apply in this case as the claim was received in February 2009.

The Veteran's eye disability is currently assigned a noncompensable (no percent) rating under Diagnostic Code 6099-6018.  38 C.F.R. § 4.27 (hyphenated diagnostic codes), 4.79 (2013).

Diagnostic Code 6018 provides for a 10 percent rating based on conjunctivitis (nontrachomatous) when it is active (with objective findings, such as red, thick, conjunctive, mucous secretion, etc.). Id.  A 10 percent evaluation is the maximum available under Diagnostic Code 6018.  

38 C.F.R. § 4.79 clarifies that inactive conjunctivitis should be rated on the residuals, such as visual impairment and disfigurement (referencing Diagnostic Code 7800).  See 38 C.F.R. § 4.79, Diagnostic Code 6018 (2013).

By way of history, the Veteran noted that he had several foreign bodies in his  right eye from events during service.  

On VA examination in November 2009, the Veteran reported having blurry decreased vision with epiphora and occasional pain in both eyes.  He denied having diplopia, visual factoring, or other eye complaints.  His corrected distance vision was 20/30 in the right eye and 20/40 in the left eye.  His visual fields were full to confrontation, bilaterally.  

The examiner noted a faint stromal scar on the right corneal limbus that measured 0.3 mm by 0.3 mm in a circular fashion.  The examiner indicated the scar had no effect on the Veteran's vision.  

The examiner diagnosed pinguecula, posterior vitreous attachment in the left eye, myopia with astigmatism, presbyopia, and mild dry eye syndrome.  


Analysis

The October 2009 VA examiner stated that the stromal scarring at the limbral region of the Veteran's right eye was consistent with a foreign body; however, the scar had no effect on the Veteran's visual acuity. 

The Veteran reported having dryness and occasional pain on his October 2009 VA examination.  However, there was not showing active pathology involving the cornea.    

The Board has considered whether a compensable rating is warranted under the applicable Diagnostic Codes.  

Diagnostic Codes 6000-6009, provided for a rating based on either visual impairment or incapacitating episodes.  The Veteran has not reported any incapacitating episodes.

Additionally, the evidence of record does not demonstrate that the Veteran's service-connected right eye disability is manifested by impairment of central visual acuity or impairment of visual fields. 

The Veteran's corrected visual acuity was 20/40 and does not warrant a compensable evaluation under Diagnostic Codes 6000-6009 or Diagnostic Codes 6061-6066.  

The Veteran is not shown to have a visual field defect that would warrant a compensable evaluation under Diagnostic Codes 6080-6081.  The Veteran denied having diplopia on examination in October 2009, and as such an evaluation under Diagnostic Codes 6090-6091 is not warranted. 

Furthermore, as noted, the October 2009 VA examiner noted that the location of the corneal scar would not impair the Veteran' visual acuity.

Based on the evidence, the Board finds that a compensable rating is assignable for the service-connected right eye corneal scarring.  


Extraschedular Consideration

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).

There are no exceptional or unusual factors with regard to the Veteran's right eye disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, as they address various symptoms and their effect on functioning, and provide for consideration of greater disability and symptoms than currently shown by the evidence.

The Veteran's reports of right eye dryness and pain are not shown to cause any impairment that is not contemplated by the assigned rating.  

As noted, the Veteran experiences no loss of vision due to the service-connected disability.

Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

Consequently, on this record, referral for extraschedular consideration is not required.  


ORDER

Service connection for a left knee disorder is denied.  

Service connection for a left shoulder disorder is denied.  

An increased, compensable rating for the service-connected right eye corneal scarring is denied.


REMAND

The Board finds that a remand is necessary as to the issues of an increased rating for the service-connected bilateral hearing loss disability and service connection for the claimed left leg and foot conditions and right wrist sprain.

A new audiology examination is needed because the most recent examination of record is four years old and because the record indicates that his disability has worsened since that last examination in October 2009.  38 C.F.R. § 3.159(c)(4); Snuffer v. Gober, 10 Vet.App. 400, 403 (1997).

With regard to the claims of service connection for the left leg and right wrist, the October 2009 VA examination report indicates no residual abnormality for the claimed disabilities.  The examiner based his conclusions on the Veteran's poor cooperation during the examination.  

In a March 2014 statement, the Veteran's representative disputed the examiner's statements indicating that the Veteran had not demonstrated any untoward behavior at any other examination or in connection with VA treatment.  Hence, a new VA examination is warranted in order to fully address these claims.

Moreover, the Board finds that the Veteran also should be afforded another foot examination in order to determine the full extent of the claimed left foot disability to include any deformity of the left fifth metatarsal.  

Finally, the RO should ensure that all available VA and non-VA treatment records are obtained.  See 38 U.S.C.A. § 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, these remaining matters are REMANDED for the following action:

1. The AOJ should take appropriate action to contact the Veteran to ensure that copies of any outstanding VA and non-VA treatment records referable to the claimed left leg and foot disorders and right wrist sprain and the service-connected bilateral hearing loss dated since 2010 are obtained and associated with the claims folder. 

The Veteran also should be notified that he may submit medical evidence or treatment records to support these claims.

2. The AOJ then should have the Veteran scheduled for a VA examination to ascertain the severity of his service-connected bilateral hearing loss disability.

The claims file should be made available to the examiner for review, and the examiner should indicate that the claims file was reviewed.

The examination report should include results of audiological testing and findings as to the impact of the Veteran's bilateral hearing loss on his ordinary activities of daily life.

The examiner should provide a fully reasoned explanation with any opinion expressed.

3.  The AOJ also should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed left leg (other than the knee) and foot disorders and the right wrist disorder.

The claims folder should be provided to the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.

After reviewing the entire record, including the Veteran's lay statements, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that he has a current left leg (other than that involving the knee) disability, a left foot disability including any deformity of the fifth metatarsal, or a right wrist disability that had its clinical onset during active service or otherwise is due to an injury or event of that service.

If arthritis is diagnosed, the examiner should also state whether it was manifested within one year of separation from service.

The examiner should provide a fully reasoned explanation with any opinion expressed.

4. After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


